Exhibit 10.16

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 26, 2010, by and among REG Newco, Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), the holders of the
Company’s Series A Convertible Preferred Stock as listed on Exhibit A hereto
(the “Series A Stockholders”), and the holders of the Company’s Common Stock as
listed on Exhibit A hereto (the “Common Stockholders”). The Series A
Stockholders and Common Stockholders are collectively referred to herein as the
“Stockholders.”

1. Background. Pursuant to (a) the Second Amended and Restated Asset Purchase
Agreement executed November 20, 2009 by and among the Company, REG Newton, LLC,
Renewable Energy Group, Inc. (“REG”) and Central Iowa Energy, LLC , (b) the
Second Amended and Restated Asset Purchase Agreement executed November 20, 2009
by and among the Company, REG Wall Lake, LLC, REG and Western Iowa Energy, LLC,
(c) the Second Amended and Restated Merger Agreement executed November 21, 2009
by and among the Company, REG Danville, LLC, REG and Blackhawk Biofuels, LLC and
(d) the Second Amended and Restated Merger Agreement executed November 20, 2009
by and among the Company, REG and REG Merger Sub, Inc. (collectively, such Asset
Purchase Agreements and Merger Agreements are referred to herein as the
“Acquisition Agreements”), the Company is obligated to enter into this Agreement
in order to provide the Stockholders with certain registration rights regarding
the Company’s equity securities. Certain terms used herein are defined in
Section 2 of this Agreement.

2. Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:

Commission: The Securities and Exchange Commission or any other Federal agency
at the time administering the Securities Act.

Exchange Act: The Securities Exchange Act of 1934, or any similar Federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time. Reference to a particular section of the
Securities Exchange Act of 1934 shall include a reference to the comparable
section, if any, of any such similar Federal statute.

Form S-3: Such form under the Securities Act as in effect on the date hereof or
any registration form under the Securities Act subsequently adopted by the
Commission that permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the Commission.

Holder: Any Stockholder owning or having the right to acquire Registrable
Securities or any assignee thereof in accordance with Section 8 hereof.

 

1



--------------------------------------------------------------------------------

Initial Offering: The Company’s first firm commitment underwritten public
offering of its Common Stock under the Securities Act.

Junior Registrable Securities: (i) The shares of Common Stock issued to the
Common Stockholders other than Senior Registrable Securities; and (ii) any
Common Stock of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the shares referenced in (i) above, excluding in all cases, however, any Junior
Registrable Securities sold by a person in a transaction in which his rights
under this Agreement are not assigned.

Person: A corporation, an association, a partnership, a limited liability
company, a business, an individual, a governmental or political subdivision
thereof or a governmental agency.

Preferred Stock: Series A Preferred Stock

Registrable Securities: Any Senior Registrable Securities and Junior Registrable
Securities.

Registration Expenses: All expenses incident to the Company’s performance of or
compliance with Sections 3.1, 3.2 and 3.3 below, including, without limitation,
all registration, filing and National Association of Securities Dealers fees,
all fees and expenses of complying with applicable laws (including securities or
blue sky laws), all word processing, duplicating and printing expenses,
messenger and delivery expenses, the fees and disbursements of counsel for the
Company and of its independent public accountants, including, without
limitation, the expenses of any special audits or “cold comfort” letters
required by or incident to such performance and compliance, the fees and
disbursements of one special counsel for the selling Holders selected by the
selling Holders with the approval of the Company, which approval shall not be
unreasonably withheld, which fees and disbursements shall not exceed $50,000,
premiums and other costs of policies of insurance against liabilities arising
out of the public offering of the Registrable Securities being registered, the
fees and expenses of any special experts retained by the Company in connection
with such offering, the fees and expenses of any qualified independent
underwriter or other independent appraiser participating in any offering
pursuant to the Conduct Rules of the National Association of Securities Dealers,
Inc., all printing, mailing courier and overnight delivery charges (except to
the extent borne by underwriters), all travel expenses of the Company’s officers
and employees and any other expenses of the Company in connection with attending
or hosting meetings with prospective purchasers of the offered securities, and
any fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, but excluding Selling Expenses, if any; provided, that,
in any case where Registration Expenses are not to be borne by the Company, such
expenses shall not include salaries of Company personnel or general overhead
expenses of the Company, auditing fees, premiums or other expenses

 

2



--------------------------------------------------------------------------------

relating to liability insurance required by underwriters of the Company or other
expenses for the preparation of financial statements or other data normally
prepared by the Company in the ordinary course of its business or which the
Company would have incurred in any event.

Securities Act: The Securities Act of 1933, or any similar Federal statute, and
the rules and regulations of the Commission thereunder, all as shall be in
effect at the time. References to a particular section of the Securities Act of
1933 shall include a reference to the comparable section, if any, of any such
similar Federal statute.

Selling Expenses: Underwriting discounts and commissions and stock transfer
taxes relating to Registrable Securities covered by such registration.

Senior Registrable Securities: (i) The shares of Common Stock issuable or issued
upon conversion of the Series A Preferred Stock of the Company, (ii) the shares
of Common Stock issued and outstanding following the exercise of any warrant to
purchase shares of Common Stock issued by the Company to any Series A
Stockholder or its affiliates, (iii) any other shares of Common Stock held by a
Series A Stockholder, (iv) 1,409,053 shares of Common Stock issued to West
Central Biodiesel Investors, LLC and 696,210 shares of the Common Stock issued
to Blue Marble Investors, LLC, (v) the shares of Common Stock issued pursuant to
any of the Acquisition Agreements, and (vi) any Common Stock of the Company
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security that is issued as) a dividend or other distribution with respect
to, or in exchange for, or in replacement of, the shares referenced in (i),
(ii), (iii), (iv) and (v) above, excluding in all cases, however, any Senior
Registrable Securities sold by a person in a transaction in which his rights
under this Agreement are not assigned.

3. Registration under Securities Act, etc.

3.1 Demand Registration.

(a) Demand Rights. Subject to the conditions of this Section 3.1, if the Company
shall receive a written request from the holders of at least seventy-five
percent (75%) of the issued and outstanding shares of Preferred Stock that were
issued in exchange for shares of series A, series AA, series B or series BB
preferred stock of Renewable Energy Group, Inc., a Delaware corporation (“REG”),
pursuant to the Second Amended and Restated Agreement and Plan of Merger dated
November 20, 2009 by and among the Company, REG and REG Merger Sub, Inc. (the
“Initiating Holders”) that the Company file a registration statement under the
Securities Act covering the registration of Registrable Securities with
anticipated proceeds of at least (i) $40,000,000 at a share price (subject to
appropriate adjustments in the event of any stock dividend, stock split,
combination or other similar recapitalization as generally described in the
Company’s Certificate of Designation of Series A Convertible Preferred Stock
(the “Series A Certificate of Designation”)) of at least two times the original
purchase price

 

3



--------------------------------------------------------------------------------

per share of the Series A Preferred Stock for the Initial Offering or
(ii) $10,000,000 for a public offering thereafter, then the Company shall,
within ten (10) days of the receipt thereof, give written notice of such request
to all Holders, and subject to the limitations of this Section 3.1, use best
efforts to file, and commercially reasonable efforts to cause to become
effective, as soon as practicable, the registration under the Securities Act of
all Registrable Securities that the Holders request to be registered in a
written request received by the Company within twenty (20) days of the mailing
of the Company’s notice pursuant to this Section 3.1(a). The holders of Senior
Registrable Securities shall be limited to a maximum of two (2) demand
registrations pursuant to this Section 3.1, provided that a registration
requested pursuant to this Section 3.1(a) shall not be deemed to have been
effected (i) unless a registration statement with respect thereto has been
declared effective for a period of at least one hundred twenty (120) days,
(ii) if after a registration statement has become effective, such registration
is interfered with by any stop order, injunction or other order or requirement
of the Commission or other governmental agency or court for any reason, (iii) if
the conditions to closing specified in the purchase agreement or underwriting
agreement entered into in connection with such registration are not satisfied,
other than as a result of the voluntary termination of such offering by the
Holders of Registrable Securities, or (iv) if the Holders of Registrable
Securities that would otherwise be underwritten are required to exclude or
withdraw a number of Registrable Securities from such underwriting pursuant to
Section 3.1(b) the result of which is gross proceeds to the Holders of
Registrable Securities from the registration of less than $40,000,000 if the
Initial Offering or $10,000,000 if a public offering thereafter.

(b) If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to this Section 3.1 and the
Company shall include such information in the written notice referred to in
Section 3.1(a). In such event the right of any Holder to include its Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Initiating Holders and such Holder) to the extent
provided herein. All Holders proposing to distribute their securities through
such underwriting shall enter into an underwriting agreement in customary form
with the underwriter or underwriters selected for such underwriting by the
Company (which underwriter or underwriters shall be nationally recognized and
reputable investment banks reasonably acceptable to a majority in interest of
the Initiating Holders). Notwithstanding any other provision of this
Section 3.1, if the underwriter advises the Company that marketing factors
require a limitation of the number of securities underwritten (including
Registrable Securities), then the Company shall so advise all Holders of
Registrable Securities that would otherwise be underwritten pursuant hereto, and
the number of shares that may be included in the underwriting shall be allocated
on a pro rata basis first among the selling Holders of Senior Registrable
Securities based on the number of Senior Registrable Securities held by such
Holder, and then, if any additional shares may be included in the underwriting,
pro rata among the Holders

 

4



--------------------------------------------------------------------------------

according to the total amount of remaining Junior Registrable Securities, owned
by each such selling Holder. Any Registrable Securities excluded or withdrawn
from such underwriting shall be withdrawn from the registration.

(c) The Company shall not be required to effect a registration pursuant to this
Section 3.1:

(i) prior to the earlier of (A) August 1, 2011 or (B) six (6) months following
the effective date of the Initial Offering; provided, however, that, if at any
time after the date hereof the Initiating Holders shall provide to the Company
letters from two nationally recognized and reputable investment banks of their
willingness to act as lead underwriter in an Initial Offering with anticipated
proceeds of at least $40,000,000 at a share price (subject to appropriate
adjustments in the event of any stock dividend, stock split, combination or
other similar recapitalization as generally described in the Series A
Certificate of Designation) of at least two times the original purchase price of
the Series A Preferred Stock, the Company shall use its commercially reasonable
efforts to file and effectuate a registration statement on Form S-1 under the
Securities Act in a timely manner thereafter; or

(ii) in any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
unless the Company is already subject to service in such jurisdiction and except
as may be required under the Securities Act; or

(iii) during the period starting with the date sixty (60) days prior to the
Company’s good faith estimate of the date of the filing of, and ending on a date
one hundred eighty (180) days following the effective date of, a
Company-initiated registration subject to Section 3.2 below, provided that the
Company is actively employing in good faith its best efforts to cause such
registration statement to become effective; or

(iv) if the Initiating Holders propose to dispose of Registrable Securities that
may be immediately registered on Form S-3 pursuant to a request made pursuant to
Section 3.3 below; or

(v) if the Company shall furnish to Holders requesting a registration statement
pursuant to this Section 3.1, a certificate signed by the Company’s Chief
Executive Officer or Chairman of the Board (as defined below) stating that in
the good faith judgment of the Board of Directors of the Company (the “Board”),
it would be seriously detrimental to the Company and its stockholders for such
registration statement to be effected at such time, in which event the Company
shall have the right to defer such filing for a period of not more than one
hundred twenty (120) days after receipt of the request of the Initiating
Holders, provided that (A) such right to delay a request shall be exercised by
the Company not more

 

5



--------------------------------------------------------------------------------

than once in any twelve (12)-month period and (B) any such delay must also
suspend the registration rights of all stockholders of the Company having any
registration rights with respect to shares of capital stock of the Company.

3.2 Company Registration.

(a) If (but without any obligation to do so) the Company proposes to register
under the Securities Act (whether for its own account or otherwise) any of its
Common Stock and solely for cash in connection with a public offering of such
Common Stock (other than (i) a registration relating solely to the sale of
securities to participants in a Company stock plan, (ii) a registration relating
to a corporate reorganization or other transaction under Rule 145 of the
Securities Act, (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities or (iv) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered), the
Company shall, at such time, promptly give each Holder written notice of such
registration. Upon the written request of each Holder given within twenty
(20) days after mailing of such notice by the Company in accordance with
Section 7, the Company shall, subject to the provisions of Section 3.2(c), use
its commercially reasonable efforts to cause to be registered under the
Securities Act all of the Registrable Securities that each such Holder has
requested to be registered.

(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 3.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. The expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 3.8 hereof.

(c) Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under this Section 3.2 to include any of the Holders’ securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and the underwriters selected by it (or by other
persons entitled to select the underwriters) and enter into an underwriting
agreement in customary form with an underwriter or underwriters selected by the
Company, and then only in such quantity as the underwriters determine in their
sole discretion will not jeopardize the success of the offering by the Company.
If the total amount of securities, including Registrable Securities, requested
by holders to be included in such offering exceeds the amount of securities sold
other than by the Company that the underwriters determine in their sole
discretion is compatible with the success of the offering, then the Company
shall be required to include in the offering only that number of such
securities, including Registrable Securities, that the underwriters determine in
their sole discretion will not jeopardize the success of the offering (the
securities so included to be apportioned on a pro rata basis first among the
selling Holders of Senior Registrable Securities based on the number of

 

6



--------------------------------------------------------------------------------

Senior Registrable Securities held by such Holder, and then, if any additional
shares may be included in the underwriting, pro rata among the Holders according
to the total amount of remaining Junior Registrable Securities owned by each
such selling Holder) unless such offering is the Initial Offering in which case
the selling Holders may be excluded if the underwriters make the determination
described above.

3.3 Form S-3 Registration. In case the Company shall receive from any Holder or
Holders a written request or requests that the Company effect a registration on
Form S-3 and any related qualification or compliance with respect to all or a
part of the Registrable Securities owned by such Holder or Holders, the Company
will:

(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders; and

(b) as soon as practicable, use commercially reasonable efforts to effect such
registration and all such qualifications and compliances as may be so requested
and as would permit or facilitate the sale and distribution of all or such
portion of such Holder’s or Holders’ Registrable Securities as are specified in
such request, together with all or such portion of the Registrable Securities of
any other Holder or Holders joining in such request as are specified in a
written request given within fifteen (15) days after receipt of such written
notice from the Company; provided, however, that the Company shall not be
obligated to effect any such registration, qualification or compliance, pursuant
to this Section 3.3: (i) if Form S-3 is not available for such offering by the
Holders; (ii) if the Holders, together with the Holders of any other securities
of the Company entitled to inclusion in such registration, propose to sell
Registrable Securities and such other securities (if any) at an aggregate price
to the public of less than $2,000,000; (iii) if the Company shall furnish to the
Holders a certificate signed by the Company’s Chief Executive Officer or
Chairman of the Board stating that in the good faith judgment of the Board, it
would be seriously detrimental to the Company and its stockholders for such Form
S-3 Registration to be effected at such time, in which event the Company shall
have the right to defer the filing of the Form S-3 registration statement for a
period of not more than ninety (90) days after receipt of the request of the
Holder or Holders under this Section 3.3; provided, however, that the Company
shall not utilize this right more than once in any twelve (12) month period;
(iv) if the Company has, within the twelve (12) month period preceding the date
of such request, already effected two (2) registrations on Form S-3 for any
Holders pursuant to this Section 3.3; (v) in any particular jurisdiction in
which the Company would be required to qualify to do business or to execute a
general consent to service of process in effecting such registration,
qualification or compliance; or (vi) during the period ending one hundred eighty
(180) days after the effective date of a registration statement subject to
Section 3.2.

(c) Subject to the foregoing, the Company shall file a registration statement
covering the Registrable Securities and other securities so requested to be
registered as soon as practicable after receipt of the request or requests of
the Holders. Registrations

 

7



--------------------------------------------------------------------------------

effected pursuant to this Section 3.3 shall not be counted as demands for
registration or registrations effected pursuant to Section 3.1.

3.4 Registration Procedures. If and whenever the Company is required to use its
commercially reasonable efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Sections 3.1, 3.2 or 3.3
above, the Company shall as expeditiously as possible:

(a) prepare and as soon thereafter as possible (but with respect to a public
offering other than the Initial Offering, in any event no later than ninety
(90) days after the last request for inclusion in the applicable registration is
timely given to the Company) file with the Commission the requisite registration
statement to effect such registration and thereafter use commercially reasonable
efforts to cause such registration statement to become effective and remain
effective for a period of one hundred twenty (120) days or, if earlier, until
the distribution contemplated by the registration statement has been completed
(the “Effectiveness Period”); provided, however, in the case of any
registrations on Form S-3 that are intended to be offered on a continuous or
delayed basis, the Effectiveness Period shall be extended until all applicable
Registrable Securities thereunder are sold. Notwithstanding the foregoing, the
Company may discontinue any registration of its securities which are not
Registrable Securities at any time prior to the effective date of the
registration statement relating thereto; and provided further, in the event
that, in the good faith judgment of the Company, it is advisable to suspend use
of the prospectus relating to such registration statement for a discrete period
of time (a “Deferral Period”) due to pending or proposed material corporate
developments or similar material events that have not yet been publicly
disclosed and as to which the Company believes public disclosure will be
prejudicial to the Company, the Company shall deliver a certified resolution of
the Board, signed by a duly authorized officer of the Company, to each Holder of
Registrable Securities covered by the Registration Statement to the effect of
the foregoing and such Holders, upon receipt of such certificate, and the
Company agrees not to dispose of any Registrable Securities covered by any
registration or prospectus (other than in transactions exempt from the
registration requirements under the Securities Act); provided, however, that the
Company shall not utilize more than four (4) Deferral Periods in any twelve
(12) month period and in no event shall the aggregate length of all such
Deferral Periods in any such twelve (12) month period be greater than ninety
(90) days. The Effectiveness Period shall be extended for a period of time equal
to any Deferral Period.

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the Holder or Holders thereof set forth in such registration
statement;

 

8



--------------------------------------------------------------------------------

(c) furnish to each Holder of Registrable Securities covered by such
registration statement such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including, without limitation, all exhibits), such number of copies of the
prospectus contained in such registration statement (including, without
limitation, each preliminary prospectus and any summary prospectus) and any
other prospectus filed under Rule 424 under the Securities Act, in conformity
with the requirements of the Securities Act, and such other documents, as such
Holder may reasonably request;

(d) use commercially reasonable efforts to register or qualify all Registrable
Securities and other securities covered by such registration statement under
such other securities or blue sky laws of such jurisdictions as each Holder
thereof shall reasonably request, to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary or advisable to enable such
Holder to consummate the disposition in such jurisdictions of the securities
owned by such Holder, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (d) be
obligated to be so qualified or to consent to general service of process in any
such jurisdiction;

(e) use its commercially reasonable efforts to cause all Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities in the United States as may be
necessary to enable the Holder or Holders thereof to consummate the disposition
of such Registrable Securities;

(f) use its commercially reasonable efforts to furnish, at the request of the
underwriters pursuant to an underwriting agreement, on the date that such
Registrable Securities are delivered to the underwriters for sale in connection
with a registration pursuant to Section 3.1:

(i) an opinion of counsel for the Company for the purpose of such registration,
dated as of such date, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
and

(ii) a “comfort” letter, dated such date, signed by the independent certified
public accountants who have certified the Company’s financial statements
included in such registration statement, in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to the underwriters.

(g) notify each Holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under

 

9



--------------------------------------------------------------------------------

the Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
or, if for any reason it shall be necessary during such time period to amend or
supplement the registration statement or the prospectus in order to comply with
the Securities Act, at the request of any such Holder promptly prepare and
furnish to such Holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall (i) not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made or
(ii) effect such compliance;

(h) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months, but not more than eighteen (18) months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act, and shall furnish to each such Holder of
Registrable Securities covered by such registration statement at least five
(5) business days prior to the filing thereof a copy of any amendment or
supplement to such registration statement or prospectus and shall not file any
thereof to which any such Holder shall have reasonably objected on the grounds
that such amendment or supplement does not comply in all material respects with
the requirements of the Securities Act or of the rules or regulations
thereunder;

(i) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement from and after a
date not later than the effective date of such registration statement;

(j) use its commercially reasonable efforts to list all Registrable Securities
covered by such registration statement on any securities exchange on which any
of the equity securities of the Company of the same class as the Registrable
Securities are then listed;

(k) cooperate with the underwriters with respect to all roadshows and other
marketing activities as may be reasonably requested by the underwriters; and

(l) enter into such agreements and take such other actions as the Holders of
Registrable Securities covered by a registration statement shall reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities.

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company such information
regarding such Holder and the

 

10



--------------------------------------------------------------------------------

distribution of such securities as the Company may from time to time reasonably
request in writing.

Each Holder of Registrable Securities agrees by acquisition of such Registrable
Securities that upon receipt of any notice from the Company of the happening of
any event of the kind described in clause (g) of this Section 3.4, such Holder
will forthwith discontinue such Holder’s disposition of Registrable Securities
pursuant to the registration statement relating to such Registrable Securities
until such Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by clause (g) of this Section 3.4 and, if so directed by
the Company, will deliver to the Company (at the Company’s expense) all copies,
other than permanent file copies, then in such Holder’s possession of the
prospectus relating to such Registrable Securities current at the time of
receipt of such notice.

3.5 Preparation; Reasonable Investigation. In connection with the preparation
and filing of each registration statement under the Securities Act pursuant to
this Agreement, the Company will give one representative designated by the
Holders of a majority of the Registrable Securities included in such
registration statement, and one special counsel and accounting firm similarly
designated by the Holders of a majority of the Registrable Securities included
in such registration statement, the opportunity to participate in the
preparation of such registration statement, each prospectus included therein or
filed with the Commission, and each amendment thereof or supplement thereto and
will give each of them such access to its books and records and such
opportunities to discuss the business of the Company with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary, in the opinion of such Holders’ counsel, to conduct a
reasonable investigation within the meaning of the Securities Act.

3.6 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 3 with respect to the
Registrable Securities of any selling Holder that at the request of the Company
such Holder shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be reasonably required to effect the registration of
such Holder’s Registrable Securities.

3.7 Additional Rights of Holders. If any registration statement prepared under
this Agreement refers to any Holder by name or otherwise as the Holder of any
securities of the Company, then such Holder shall have the right to require
(a) the insertion therein of language, in form and substance satisfactory to
such Holder to the effect that the holding by such Holder of such securities
does not necessarily make such Holder a “controlling person” of the Company
within the meaning of the Securities Act and is not to be construed as a
recommendation by such Holder of the investment quality of the Company’s debt or
equity securities covered thereby and that such holding does not imply that such
Holder will assist in meeting any future financial requirements of the Company,
or (b) in the event that such reference to such Holder by name or otherwise is
not required by the Securities Act or any rules and regulations promulgated
thereunder, the deletion of the reference to such Holder.

 

11



--------------------------------------------------------------------------------

3.8 Expenses of Registration. The Company shall pay all Registration Expenses in
connection with any registration requested pursuant to Sections 3.1, 3.2 or 3.3.
Any Selling Expenses in connection with any registration requested pursuant to
Sections 3.1, 3.2 or 3.3 shall be allocated among all Holders on whose behalf
Registrable Securities of the Company are included in such registration, on the
basis of the respective amounts of the Registrable Securities then being
registered on their behalf. Notwithstanding the foregoing or anything contained
herein to the contrary, the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to Section 3.1 or 3.3 if
the registration request is subsequently withdrawn at the request of the Holders
of a majority of the Registrable Securities to be registered (in which case the
participating Holders shall bear such expenses on a pro rata basis based on the
Registrable Securities of such Holder proposed to be included in such withdrawn
registration), unless the Holders of a majority of the Registrable Securities
agree to forfeit their right to one demand registration pursuant to Section 3.1
or one S-3 registration pursuant to Section 3.3, as applicable; provided
further, however, that if such withdrawal occurs prior to the date the
registration statement shall have become effective and at the time of such
withdrawal, the Holders have learned of a material adverse change in the
financial condition, business, properties or results of operations of the
Company from that known to the Holders at the time of their request and have
withdrawn the request with reasonable promptness following disclosure by the
Company of such material adverse change, then the Holders shall not be required
to pay any of such expenses and shall retain their rights pursuant to
Section 3.1 and 3.3, as applicable.

3.9 Indemnification.

(a) Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act, the Company will, and hereby
does, indemnify and hold harmless the Holder of any Registrable Securities
covered by such registration statement, its directors and officers, legal
counsel and accountants for such Holder, and each other Person, if any, who
controls such Holder, within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which any of the
foregoing persons may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse such Holder and each such
director, officer, and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, liability, action or proceeding; provided that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such

 

12



--------------------------------------------------------------------------------

registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company through an instrument duly
executed by such Holder specifically stating that it is for use in the
preparation thereof; provided further, that the Company shall not be liable to
any Person who participates as an underwriter in the offering or sale of
Registrable Securities or any other Person, if any, who controls such
underwriter within the meaning of the Securities Act, in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of such Person’s failure to send or give
a copy of the final prospectus, as the same may be then supplemented or amended,
to the Person asserting an untrue statement or alleged untrue statement or
omission or alleged omission at or prior to the written confirmation of the sale
of Registrable Securities to such Person if such statement or omission was
corrected in such final prospectus; and provided still further, that the
indemnity agreement contained in this Section 3.9(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld). Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Holder or
any such director, officer, underwriter or controlling person and shall survive
the transfer of such securities by such Holder.

(b) Indemnification by the Holders. Each Holder, severally and not jointly,
shall indemnify and hold harmless the Company, each director of the Company,
each officer of the Company and each other Person, if any, who controls the
Company within the meaning of the Securities Act, any underwriter, any other
Holder selling securities in such registration statement and any officer,
director, legal counsel or accountant or controlling person of any such Holder,
against any losses, claims, damages, or liabilities (joint or several) to which
any of the foregoing persons may become subject, under the Securities Act, the
Exchange Act or other federal or state securities law insofar as such losses,
claims, damages, or liabilities (or actions in respect thereto) arise out of or
are based upon any statement or alleged statement in or omission or alleged
omission from such registration statement, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, if such statement or alleged statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company through an instrument duly executed by such
Holder specifically stating that it is for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement; provided, however, that the indemnity
agreement contained in this Section 3.9(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld. The maximum liability of each Holder for any such
indemnification shall not exceed the amount of aggregate gross proceeds received
by such Holder from the sale of his/its Registrable Securities, except in the
case of willful fraud. Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such

 

13



--------------------------------------------------------------------------------

director, officer or controlling Person and shall survive the transfer of such
securities by such Holder.

(c) Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Section 3.9(a) or (b) above, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action; provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Section 3.9(a) or
(b) above, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, the indemnifying party shall be
entitled to participate in and to assume the defense thereof, jointly with any
other indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release reasonably
acceptable to such indemnified party from all liability in respect to such claim
or litigation.

(d) Other Indemnification. Indemnification similar to that specified in Sections
3.9(a), (b) and (c) above (with appropriate modifications) shall be given by the
Company and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any Federal or state law
or regulation of any governmental authority other than the Securities Act.

(e) Indemnification Payments. The indemnification required by this Section 3.9
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

(f) Contribution. If the indemnification provided for in this Section 3.9 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations; provided, that

 

14



--------------------------------------------------------------------------------

in no event shall any contribution by a Holder under this Section 3.9(f) exceed
the aggregate gross proceeds from the offering received by such Holder, except
in the case of willful fraud by such Holder. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission.

3.10 Adjustments Affecting Registrable Securities. The Company will not effect
or permit to occur any combination or subdivision which would adversely affect
the ability of the Holders of Registrable Securities to include such Registrable
Securities in any registration of its securities contemplated by this Section 3
or the marketability of such Registrable Securities under any such registration.

4. Rule 144 and Rule 144A. If the Company shall have filed a registration
statement pursuant to the requirements of Section 12 of the Exchange Act or a
registration statement pursuant to the requirements of the Securities Act, the
Company will file the reports required to be filed by it under the Securities
Act and the Exchange Act and the rules and regulations adopted by the Commission
thereunder (or, if the Company is not required to file such reports, will, upon
the request of any Holder of Registrable Securities, make publicly available
other information) and will take such further action as any Holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (b) any similar rule or regulation hereafter adopted by
the Commission. Upon the request of any Holder of Registrable Securities, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements (at any time after ninety (90) days after the
effective date of the first registration statement filed by the Company). After
any sale of Registrable Securities pursuant to this Section 4, the Company will,
to the extent allowed by law, cause any restrictive legends to be removed and
any transfer restrictions relating to the absence of registration under the
Securities Act to be rescinded with respect to such Registrable Securities. In
order to permit the Holders of Registrable Securities to sell the same, if they
so desire, pursuant to Rule 144A promulgated by the Commission (or any successor
to such rule) (“Rule 144A”), the Company will comply with all rules and
regulations of the Commission applicable in connection with use of Rule 144A.
Prospective transferees of Registrable Securities that are Qualified
Institutional Buyers (as defined in Rule 144A) which would be purchasing such
Registrable Securities in reliance upon Rule 144A may request from the Company
information regarding the business, operations and assets of the Company. Within
five (5) business days after receipt by the Company of any such request, the
Company shall deliver to any such prospective transferee copies of annual
audited and quarterly unaudited financial statements of the Company and such
other information as may be required to be supplied by the Company for it to
comply with Rule 144A.

5. Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and

 

15



--------------------------------------------------------------------------------

either retroactively or prospectively) and the Company may take any action
herein prohibited or omit to perform any act herein required to be performed by
it, only if the Company agrees and it shall have obtained written consents to
such amendment, action or omission to act from the Holders of at least a
majority of the Registrable Securities (which must also include the consent of
the holders of at least seventy-five percent (75%) of the issued and outstanding
shares of Preferred Stock that were issued in exchange for shares of series A,
series AA, series B or series BB preferred stock of REG, pursuant to the Second
Amended and Restated Agreement and Plan of Merger dated November 20, 2009 by and
among the Company, REG and REG Merger Sub, Inc.); provided, however, that any
such amendment or consent that would have a material adverse effect on a
particular Holder but would not have a similar material adverse effect on all
Holders generally or would otherwise remove a Holder as a party to this
Agreement shall require the consent of such Holder. Each Holder of any
Registrable Securities at the time or thereafter outstanding shall be bound by
any consent authorized by this Section 5, whether or not such Registrable
Securities shall have been marked to indicate such consent.

6. Nominees for Beneficial Owners. In the event that any Registrable Securities
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its election, be treated as the Holder of such Registrable
Securities for purposes of any request or other action by any Holder or Holders
of Registrable Securities pursuant to this Agreement or any determination of any
number or percentage of Registrable Securities held by any Holder or Holders of
Registrable Securities contemplated by this Agreement. If the beneficial owner
of any Registrable Securities so elects, the Company may require assurances
reasonably satisfactory to it of such owner’s beneficial ownership of such
Registrable Securities.

7. Notices. Except as set forth in Section 8, all communications provided for
hereunder shall be sent (a) by first-class mail and (i) if addressed to a party
other than the Company, to such party at the address furnished to the Company by
such party, or (ii) if addressed to the Company, at the address of its principal
place of business, Attention: President, or at such other address, or to the
attention of such other officer, as the Company shall have furnished to each
Holder of Registrable Securities at the time outstanding or (b) by electronic
transmission in the manner permitted by the General Corporation Law of the State
of Delaware.

8. Assignment. The rights to cause the Company to register Registrable
Securities pursuant to Section 3 may be assigned (but only with all related
obligations) by (a) a Holder to a transferee or assignee of such securities who,
after such assignment or transfer, holds at least 250,000 shares of such
Holder’s Registrable Securities (subject to appropriate adjustment for stock
splits, stock dividends, combinations and other recapitalizations and including
for purposes of such calculation the shares of Common Stock then issuable upon
conversion of the Preferred Stock), or (b) any Holder who transfers all of its
Registrable Securities to a single transferee or assignee, or (c) a Holder to
its partners, members, stockholders, subsidiaries or affiliates (“the
Distributees”); provided, however, prior to an assignment pursuant to subclause
(c), the Distributees shall appoint a single attorney-in-fact for the purpose of
exercising any rights, receiving notices or taking any action under this
Agreement; and provided, further, in each case: (i) the Company is, within

 

16



--------------------------------------------------------------------------------

a reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned and (ii) such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement. For the purposes of determining the number of
shares of Registrable Securities held by a transferee or assignee, the holdings
of transferees and assignees of a partnership or limited liability company who
are partners or retired partners of such partnership or members of such limited
liability company (including spouses and ancestors, lineal descendants and
siblings of such partners or members or spouses who acquire Registrable
Securities by gift, will or intestate succession) shall be aggregated together
and with the partnership or limited liability company, as the case may be. For
purposes of this Agreement, the terms “affiliates” or “affiliated” shall mean,
with respect to any person or entity, any person or entity that, directly or
indirectly, controls or is controlled by or is under common control with such
person or entity. For the purposes of the preceding sentence, the term “control”
shall mean the possession; directly or indirectly, through one or more
intermediaries in the case of any person or entity, of the power or authority,
through ownership of voting securities, by contract or otherwise, to direct the
management, activities or policies of the person or entity.

9. Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
holders of two-thirds (2/3rds) of the Senior Registrable Securities, enter into
any agreement with any holder or prospective holder of any securities of the
Company that would allow such holder or prospective holder the right to include
such securities in any registration (unless such right is subordinate to the
rights granted to holders of Senior Registrable Securities in this Agreement) or
to demand any registration of any securities held by such holder or prospective
holder.

10. Termination. The right of any Holder to request registration or inclusion in
any registration pursuant to Section 3.1, Section 3.2 or Section 3.3 shall
terminate at such time as both (A) all shares of Registrable Securities held or
entitled to be held upon conversion by such Holder are permitted to be
immediately sold under Rule 144 during any ninety (90) day period, and (B) such
Holder holds or upon conversion of Series A Preferred Stock would hold less than
three percent (3%) of the issued and outstanding shares of Common Stock of the
Company.

11. Descriptive Headings. The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for reference only and shall not limit
or otherwise affect the meaning hereof. References herein to Sections are
references to Sections of this Agreement, except as otherwise indicated.

12. Specific Performance. The parties hereto recognize and agree that money
damages may be insufficient to compensate the Holders of any Registrable
Securities for breaches by the Company of the terms hereof and, consequently,
that the equitable remedy of specific performance of the terms hereof will be
available in the event of any such breach.

 

17



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the internal laws of
the State of Delaware, without regard to rules or principles of conflicts of law
requiring the application of the law of another State.

14. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMPANY: REG NEWCO, INC. By:   /s/ Jeff Stroburg Name:  

Jeff Stroburg

Title:   Chairman & CEO

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

SERIES A STOCKHOLDER: WEST CENTRAL COOPERATIVE By:   /s/ Jeff Stroburg Name:  
Jeff Stroburg Title:   President & CEO

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

SERIES A STOCKHOLDER: NGP ENERGY TECHNOLOGY PARTNERS, L.P. By:   /s/ Chris
Sorrells Name:   Chris Sorrells Title:   Managing Director

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

SERIES A STOCKHOLDER: NATURAL GAS PARTNERS VIII, L.P. By: G.F.W. Energy VIII,
L.P., General Partner By: GFW VIII, L.L.C., General Partner By:   /s/ William J.
Quinn Name:   William J. Quinn Title:   Authorized Member

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

SERIES A STOCKHOLDER: E D & F MAN NETHERLANDS BV By:   /s/ Paul Chatterton Name:
  Paul Chatterton Title:   Appointed Representative

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

SERIES A STOCKHOLDER: BUNGE NORTH AMERICA, INC. By:   /s/ Eric Hakmiller Name:  
Eric Hakmiller Title:   Vice-President Bunge Biofuels

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

SERIES A STOCKHOLDER: USBG MEMBERS:         USRG HOLDCO V, LLC

        By: USRG Management Company, LLC,

        its Manager

        By:   /s/ Jonathan Koch         Name:   Jonathan Koch         Title:  
Managing Director         OHANA HOLDINGS, LLC         By:   /s/ Michael G. Mohr
        Name:   Michael G. Mohr         Title:   Manager         JYCO, LLC
        By:   /s/ Gregory R. Hardester         Name:   Gregory R. Hardester
        Title:   Manager         SUPREME OIL COMPANY, INC.         By:   /s/
Michael Leffler         Name:   Michael Leffler         Title:   Chief Executive
Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

MANDAM B.V. By:   /s/ Paul Chatterton Name:   Paul Chatterton Title:   Appointed
Representative PADMA RAG DATTA TRUST By:   /s/ Lois-Ellin G. Datta Name:  
Lois-Ellin G. Datta Title:   Trustee

JANE SU AND RICHARD CHOW

REVOCABLE TRUST

By:   /s/ Richard Chow Name:   Richard Chow Title:   Trustee

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMMON STOCKHOLDER: WEST CENTRAL COOPERATIVE By:   /s/ Jeff Stroburg Name:  
Jeff Stroburg Title:   President & CEO

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMMON STOCKHOLDER: BLUE MARBLE INVESTORS LLC By:   /s/ Kendell Enebrit Name:  
Kendell Enebrit Title:   Secretary

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMMON STOCKHOLDER: WEST CENTRAL BIODIESEL INVESTORS, LLC By:   /s/ Susan
Tronchetti Name:   Susan Tronchetti Title:   Managing Director

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMMON STOCKHOLDER: ENERGY TECHNOLOGY PARTNERS, L.L.C. By:   /s/ Chris Sorrells
Name:   Chris Sorrells Title:   Managing Director

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMMON STOCKHOLDER: BUNGE NORTH AMERICA, INC. By:   /s/ Eric Hakmiller Name:  
Eric Hakmiller Title:   Vice-President Bunge Biofuels

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMMON STOCKHOLDER: USBG MEMBERS:         USRG HOLDCO V, LLC

        By: USRG Management Company, LLC,

        its Manager

        By:   /s/ Jonathan Koch         Name:   Jonathan Koch         Title:  
Managing Director         OHANA HOLDINGS, LLC         By:   /s/ Michael G. Mohr
        Name:   Michael G. Mohr         Title:   Manager         JYCO, LLC
        By:   /s/ Gregory R. Hardester         Name:   Gregory R. Hardester
        Title:   Manager         SUPREME OIL COMPANY, INC.         By:   /s/
Michael Leffler         Name:   Michael Leffler         Title:   Chief Executive
Officer

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

MANDAM B.V. By:   /s/ Paul Chatterton Name:   Paul Chatterton Title:   Appointed
Representative PADMA RAG DATTA TRUST By:   /s/ Lois-Ellin G. Datta Name:  
Lois-Ellin G. Datta Title:   Trustee

JANE SU AND RICHARD CHOW

REVOCABLE TRUST

By:   /s/ Richard Chow Name:   Richard Chow Title:   Trustee

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMMON STOCKHOLDER: SARGECO, INC. By:   /s/ Lee Sargent Name:   Lee Sargent
Title:   President

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMMON STOCKHOLDER: NATURAL GAS PARTNERS VIII, L.P. By: G.F.W. Energy VIII,
L.P., General Partner By: GFW VIII, L.L.C., General Partner By:   /s/ William J.
Quinn Name:   William J. Quinn Title:   Authorized Member

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
or have caused this Agreement to be executed and delivered by their respective
officers thereunto duly authorized as of the date first above written.

 

COMMON STOCKHOLDER: E D & F MAN NETHERLANDS BV By:   /s/ Paul Chatterton Name:  
Paul Chatterton Title:   Appointed Representative

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT